Citation Nr: 1530478	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  08-18 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for PTSD, rated 30 percent disabling prior to October 30, 2008 and 50 percent disabling thereafter.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 29, 2012.


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

A hearing was held on April 2, 2014, by means of video conferencing equipment with the appellant in Huntington, West Virginia, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case. A transcript of the hearing testimony is in the claims file.  At his hearing, the Veteran submitted additional evidence with a waiver of initial RO review.  38 C.F.R. § 20.1304 (2014).  The evidence and waiver have been associated with the claims file.

When the case was previously before the Board in June 2014 the Board remanded the issues of entitlement to service connection for GERD, to include as secondary to service-connected PTSD, entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD, entitlement to an increased rating for PTSD, rated 30 percent disabling prior to October 30, 2008 and 50 percent disabling thereafter, and entitlement to a TDIU.  Subsequently, in an April 2015 rating decision the RO granted service connection for erectile dysfunction and granted a TDIU effective November 29, 2012.  As this represents a total grant of benefits sought on appeal with respect to the issues of entitlement to service connection for erectile dysfunction and entitlement to TDIU as of November 29, 2012, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  The remaining issues on appeal are listed on the title page of this decision.  


FINDINGS OF FACT

1.  In a statement received on May 11, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issue of entitlement to service connection for GERD, to include as secondary to service-connected PTSD.

2.  In a statement received on May 11, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issue of entitlement to an increased rating for PTSD, rated 30 percent disabling prior to October 30, 2008 and 50 percent disabling thereafter.

3.  In a statement received on May 11, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issue of entitlement to a TDIU prior to November 29, 2012.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the claim of entitlement to service connection for GERD, to include as secondary to service-connected PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the claim of entitlement to an increased rating for PTSD, rated 30 percent disabling prior to October 30, 2008 and 50 percent disabling thereafter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the claim of entitlement to a TDIU prior to November 29, 2012.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant, in correspondence received by VA on May 11, 2015, has withdrawn this appeal.  Such withdrawal is effective the date the letter was received at the Board.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal.


ORDER

The appeal for the issue of entitlement to service connection for GERD, to include as secondary to service-connected PTSD, is dismissed.

The appeal for the issue of entitlement to an increased rating for PTSD, rated 30 percent disabling prior to October 30, 2008 and 50 percent disabling thereafter, is dismissed.

The appeal for the issue of entitlement to a TDIU prior to November 29, 2012, is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


